Citation Nr: 0031871	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her representative




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

The Board remanded this case in July 1997 and December 1999 
for additional development, and both the appellant and her 
representative thereafter provided testimony at a Central 
Office hearing that was conducted here in Washington, D.C., 
on October 17, 2000, before the undersigned, who is a 
Veterans Law Judge and was designated by the Chairman of the 
Board to conduct that hearing, pursuant to the provisions of 
38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.


REMAND

The appellant, who is the veteran's surviving spouse, 
contends that the death of the veteran should be service-
connected, on the basis that the acute myelogenous leukemia 
that caused the veteran's death in June 1992 was in all 
likelihood a direct result of the veteran's having been 
exposed to the chemical benzene, a component of jet fuel, 
while performing his duties of in-flight fuel technician 
during service.

After a preliminary review of the evidentiary record, the 
Board regrettably is of the opinion that this case should be 
remanded again at this time to have the RO secure copies of 
all records reflecting the medical treatment that the veteran 
reportedly received for his diagnosed acute myelogenous 
leukemia at the National Institutes of Health in Bethesda, 
Maryland.  Once this evidence is associated with the file, 
the RO should re-adjudicate the claim on appeal.

In view of the above, this case is remanded to the RO for the 
following additional development:

1.  The RO should secure copies of all 
records reflecting the medical treatment 
that the veteran reportedly underwent for 
his diagnosed acute myelogenous leukemia 
at the National Institutes of Health in 
Bethesda, Maryland.

2.  Once the above evidence is associated 
with the file, the RO should re-
adjudicate the claim on appeal.  If, upon 
re-adjudication, the benefit sought on 
appeal remains denied, the RO should 
furnish the appellant and her 
representative a Supplemental Statement 
of the Case, with sufficient time to 
respond therein.  Thereafter, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant is reminded that she has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

